NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
  

                 United States Court of Appeals
                                 For the Seventh Circuit 
                                  Chicago, Illinois 60604 
                                               
                               Submitted November 6, 2015* 
                                Decided November 12, 2015 
                                               
                                          Before 
 
                          WILLIAM J. BAUER, Circuit Judge 
                           
                          JOEL M. FLAUM, Circuit Judge 
                           
                          DAVID F. HAMILTON, Circuit Judge
 
No. 15‐2112 
 
ALFRED O. McGEE, JR.,                              Appeal from the United States District 
      Plaintiff‐Appellant,                         Court for the Northern District of 
                                                   Illinois, Eastern Division. 
      v.                                            
                                                   No. 14 C 5989 
NISSAN MOTOR ACCEPTANCE                             
CORPORATION,                                       Robert W. Gettleman, 
      Defendant‐Appellee.                          Judge. 
                                                

                                         O R D E R 

       Alfred McGee defaulted on his car loan. In a complaint bearing hallmarks of the 
“sovereign citizen” movement, see El v. AmeriCredit Fin. Services, Inc., 710 F.3d 748, 750 
(7th  Cir.  2013);  Bryant  v.  Washington  Mutual  Bank,  524  F.  Supp.  2d  753,  758–60 
(W.D. Va. 2007), McGee sued the lender, Nissan Motor Acceptance Corporation, because 
it  would  not  honor  a  “bill  of  exchange”  that,  McGee  said,  made  the  United  States 

                                                 
            * After examining the briefs and record, we have concluded that oral argument is 

unnecessary. Thus the appeal is submitted on the briefs and record. See Fed. R. App. P. 
34(a)(2)(C). 
No. 15‐2112                                                                                  Page 2 
 
Treasury  responsible  for  his  debt.  Nissan  counterclaimed  for  the  loan  balance  and 
possession of the car. The district court granted Nissan judgment on the pleadings, and 
McGee appealed. We affirm in all respects the judgment in favor of Nissan. 
          
         McGee’s  complaint  theorizes  that,  under  the  Uniform  Commercial  Code  as 
adopted  in  Illinois,  Nissan’s  refusal  to  recognize  his  bill  of  exchange  operated  as  a 
discharge of the $13,009 debt. The complaint also alleges that Nissan’s silence about the 
bill  of  exchange  in  the  company’s  correspondence  with  him  violated  two  criminal 
statutes,  18  U.S.C.  §  241  (conspiracy  against  rights)  and  §  1341  (mail  fraud).  Nissan 
countered that McGee had breached the loan contract and also engaged in a deceptive 
practice by writing a bad check, see 720 ILCS 5/17‐1(B), (E). The lender demanded the car 
and damages. In granting judgment for Nissan, the district court reasoned that McGee’s 
bill  of  exchange  mimics  those  consistently  rejected  by  other  courts  as  worthless.  The 
court awarded Nissan title to the car and $18,553, which includes costs and attorney fees.   
          
         McGee’s claims are frivolous. He does not state claims under § 241 or § 1341; both 
provisions are federal criminal statutes that do not provide a private right of action. See 
Central Bank of Denver, N.A. v. First Interstate Bank of Denver, N.A., 511 U.S. 164, 190 (1994) 
(discussing  reluctance  to  infer  private  right  of  action  from  criminal  prohibitions); 
Andrews v. Heaton, 483 F.3d 1070, 1076 (10th Cir. 2007) (concluding that § 241 does not 
provide  private  right  of  action);  Wisdom  v.  First  Midwest  Bank,  167  F.3d  402,  408  (8th 
Cir. 1999) (same for § 1341). McGee does not explicitly challenge the award on Nissan’s 
counterclaims, and we agree with the district court that McGee’s only defense to those 
counterclaims—that  Nissan’s  refusal  to  recognize  his  bill  of  exchange  operated  as  a 
discharge—is likewise frivolous. 
          
         Accordingly, the district court’s judgment is AFFIRMED.